People v Michaux (2016 NY Slip Op 07343)





People v Michaux


2016 NY Slip Op 07343


Decided on November 9, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE, JJ.


2014-07602
2014-07996
 (Ind. No. 13-00468)

[*1]The People of the State of New York, respondent,
vJerome Michaux, appellant.


Scott M. Bishop, White Plains, NY, for appellant.
James A. McCarty, Acting District Attorney, White Plains, NY (Hae Jin Liu and Jennifer Spencer of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from (1) a judgment of the Supreme Court, Westchester County (Cacace, J.), rendered July 15, 2015, and (2) an amended judgment of the same court rendered July 17, 2015, convicting him of course of sexual conduct against a child in the first degree (two counts), upon his plea of guilty, and imposing sentence.
ORDERED that the appeal from the judgment is dismissed, as the judgment was superseded by the amended judgment; and it is further,
ORDERED that the amended judgment is affirmed.
The defendant's contentions were forfeited by his voluntary plea of guilty (see People v Hansen, 95 NY2d 227, 232; People v Ortiz, 84 AD3d 839, 840; People v Calvello, 70 AD3d 847). Contrary to the defendant's contention, there is no evidence in the record of defects impairing the integrity of the judicial process (see People v Hansen, 95 NY2d at 232; cf. People v Pelchat, 62 NY2d 97).
RIVERA, J.P., AUSTIN, HINDS-RADIX and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court